Case 1:19-cv-22232-JEM Document 17-5 Entered on FLSD Docket 03/25/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 19-CV-22232 CV-JEM

   BENJAMIN CARCACHE,

          Plaintiff,

   vs.

   CARNIVAL CORPORATION, d/b/a
   CARNIVAL CRUISE LINES, INC,

         Defendant.
   ___________________________________/

                                      ORDER
                       CARNIVAL CORPORATION'S MOTION FOR STAY

          This matter comes before the Court upon Defendant, CARNIVAL CORPORATION d/b/a

   CARNIVAL CRUISE LINE’s (“Carnival”), Motion for Stay (the “Motion”) [ECF No. __]. Carnival

   filed its Motion based on the unique and unprecedented circumstances it is facing due to the

   Coronavirus (“COVID-19”) crisis.

           The COVID-19 pandemic has had pervasive effects on business and society and on an the

   international cruise line industry at large. Moreover, most offices are closed, including law firms.

   Many courts, such as those in Miami-Dade County, have essentially shut down except for

   emergencies. Travel is either banned or severely restricted. Access to equipment needed to prepare,

   file, serve, and effectuate pleadings is unavailable. The majority of lawyers and staff (and court

   personnel) are working from their homes or on leave. Carnival is thus severely restricted in terms

   of its access to facilities, access to employees, ability to meet and communicate, search computer

   systems, provide witnesses and evidence, and perform the functions a litigant would otherwise

   perform, but for COVID-19. Likewise, individual parties are also extremely hampered by similar
Case 1:19-cv-22232-JEM Document 17-5 Entered on FLSD Docket 03/25/2020 Page 2 of 2
                                                                           CASE NO.: 19-CV-22232 CV-JEM
                                                                                                  Page 2


   restrictions, prohibitions, quarantine, or self-distancing. Carnival’s Motion reflects the unique

   circumstances facing an international cruise line, in terms of being able to respond to deadlines in

   the coming days and weeks.

          This Order is in further response to the outbreak of COVID-19 and the deepening crisis in

   combatting and containing the virus. President Trump on March 13, 2020, declared a National

   Emergency in response to the nationwide outbreak, which the World Health Organization has

   declared a global pandemic. Most states have declared an emergency and urged citizens to stay

   home except for critical issues. The Centers for Disease Control and Prevention has issued

   guidance to combat the spread of disease, and to promote the health and well-being of the nation.

          Given the unprecedented severity of the risks presented by this national and local

   emergency to the public, litigants, counsel, court staff, and other agencies, it is hereby ORDERED

   AND ADJUDGED that:

          1.      This case is stayed for forty-five (45) days through and including Saturday, May 9,

                  2020, and this stay may be CONTINUED pending further order of the Court. All

                  deadlines and schedules are accordingly extended by forty-five days. The Court

                  may issue further orders concerning future continuances, as necessary and

                  appropriate.

          2.      All orders scheduling in-person hearings are VACATED.

          DONE AND ORDERED in Chambers at Miami, Florida, this _______ of March 2020.


                                                 ______________________________________
                                                 HONORABLE JOSE E. MARTINEZ
                                                 UNITED STATES DISTRICT JUDGE


   Copies furnished to:
   All Counsel of Record by CM/ECF

                                                    2
